Title: To Benjamin Franklin from William Franklin, 16 May 1767
From: Franklin, William
To: Franklin, Benjamin


Honoured Father
Burlington May 16, 1767
I have this Moment heard of Mr. Francis’s being to embark To morrow Morning for England. His unfortunate Connection with Mr. Hagen, a considerable Merchant in London, who has lately fail’d is the Occasion of his sudden Departure. The Distress which must be necessarily brought on him and his Family, in case Hagens’s Affairs should prove as bad as represented, gives all his Friends and Acquaintance great Concern. I am sure that the Humanity of your Disposition will naturally prompt you to assist the Unfortunate; more especially a Gentleman who has in all his extensive Dealings as a Merchant, preserv’d an unblemish’d Reputation. I shall therefore only add, that if you can either by your Advice, Interest, or Influence, render Mr. Francis any Services on this unhappy Occasion, you will afford great Pleasure to several of our good Friends, and particularly to, Honoured Sir, Your dutiful Son
Wm: Franklin
To Benjn: Franklin, Esqr. London
